Ethridge, J.,
delivered the opinion of the court.
The appellant, floss, was indicted for keeping a gaming house; the indictment being in the following language, omitting the formal parts:
‘ ‘ That Joe Ross in said county, on the 9th day of April, A. D. 1923, did then and there willfully and unlawfully keep, operate and conduct a gambling house and unlawfully was interested in the conducting of a game of chance, by having a take-out of money, and by furnishing the table and implements for money <and other valuable things, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the state of Mississippi. ’ ’
The indictment was demurred to and the demurrer overruled. The defendant was convicted and sentenced, from which conviction he appeals here.
It is urged that the indictment is duplicitous, in that it charges in the same count two separate offenses. It is said by the appellant that the keeping of a gambling house is an offense under the common law, but not an offense under the statutes of the state, and that under the gam*865ing statutes of the state, section 935, Hemingway’s Code, section 1205, Code of 1906, it is an offense to he interested in a gaming table, and that the indictment charges an offense under section 935, Hemingway’s Code, section 1205, Code of 1906; that the language in the indictment, “and unlawfully was interested in the conducting of a game of chance by having a take-out of money, and other valuable things,” constitutes a second crime.
We think the indictment is good as an indictment for keeping a gaming house, but that it does not charge an offense as contended for by the appellant of being interested in conducting a game of chance. See Rawls v. State, 70 Miss. 739, 12 So. 584.
The judgment of the court will therefore be affirmed.

Affirmed.